Citation Nr: 0630805	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-35 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
lumbosacral strain.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for a period of convalescence beginning in March 2003 
for a service-connected disability.  

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including honorable service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative joint disease of the lumbar 
spine that was not incurred during service, within one year 
of discharge from service, or as a result of service-
connected disability.

3.  The veteran underwent surgical fusion of the lumbar spine 
at L5-S1 in March 2003 and required a period of convalescence 
after the surgery.  The back disability that required 
surgical intervention is not a service-connected disability.

4.  The veteran has four service-connected disabilities with 
a total combined disability rating of 60 percent and does not 
meet schedular thresholds for a total rating based on 
individual unemployability.

5.  The veteran has two years of college education and work 
experience as a locksmith.

6.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in service, presumed to have been incurred in 
service, nor was it developed as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Criteria for a temporary total rating for a period of 
convalescence following surgery in March 2003 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 
(2005).

3.  Criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2003 and March 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided to the veteran until March 
2006, as that requirement was first recognized by the United 
States Court of Appeals for Veterans Claims (Court) that 
month.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as he was given 
specific notice with respect to the elements of a service-
connection claim and for claims for increased ratings based 
on a period of convalescence and based on unemployability and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefits.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Court held in 
Pelegrini that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
notice was provided prior to the appealed AOJ decision in 
keeping with Pelegrini.  As such, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in May 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that service connection is warranted for 
degenerative joint disease of his lumbar spine as he strained 
his back during service in the 1960's and has experienced low 
back pain since that time.  He also asserts that he should be 
awarded a temporary total rating for a period of 
convalescence following surgery on his low back in March 2003 
because the surgery was a result of his service-connected low 
back disability, and that he should be awarded a permanent 
total rating based on his being unable to work due to his 
service-connected low back disability.

The record clearly shows that the veteran strained his 
lumbosacral spine during service and he is currently service-
connected for that disability.  The veteran has a 40-percent 
disability rating for lumbosacral strain as well as a 30-
percent rating for dermatophytosis of the left hand and both 
feet, a 10-percent rating for lacerations of the forehead, 
and a noncompensable rating for acne vulgaris of the face.  
The Board notes that the veteran requested that all of his 
disability ratings be re-evaluated in October 2002.  By 
rating decision of December 2002, the RO continued the above-
referenced ratings and the veteran has not disputed and/or 
appealed that rating decision.  As such, the currently 
assigned individual ratings are not here in question.

The veteran appeared before the Board in May 2006 and 
credibly testified that he slipped and fell, landing on his 
back, in April 2002.  He stated that following that accident, 
he became unable to work and was eventually advised by his 
treating physician to stop working in December 2002.  The 
veteran stopped working at that time and prepared for a 
lumbar fusion, which occurred in March 2003.  The veteran 
submitted his current claims following that surgery.  He 
advised VA in a letter submitted in December 2003 that the 
fall in April 2002, caused by a housekeeper leaving stripper 
on the floor, changed his life.

The medical and other evidence of record is consistent with 
the veteran's testimony in that there is no question that the 
veteran's low back disability increased in severity in April 
2002, and he is now unable to perform gainful activities.  
All three of his claims before the Board, however, turn on 
whether the incident that occurred to cause the increase in 
disability is a result of the veteran's military service or a 
result of his service-connected lumbosacral strain.  The 
Board notes at this juncture that the veteran sought workers' 
compensation for the injuries sustained in the April 2002 
work incident and was awarded such compensation in May 2003.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for a degenerative joint 
disease, which is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a).  Because degenerative joint disease is 
a chronic disease, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
October 1969, the evidence must show that his degenerative 
disease manifest to a degree of ten percent by October 1970 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The veteran's service medical records do not show any 
evidence of degenerative joint disease in the lumbar spine 
and the veteran does not contend that his degenerative 
disease began in the 1960's.  As such, service connection on 
a direct basis is denied.


Post-service medical records do not show that the veteran 
developed degenerative joint disease of the lumbar spine 
within one year of his discharge from service.  In fact, the 
first diagnosis of a degenerative disease is not present 
until the 1990's.  Accordingly, service connection for 
degenerative joint disease is denied on a presumptive basis.

Medical evidence shows that the veteran has been treated for 
severe degenerative joint disease and degenerative disc 
disease of the cervical spine for many years.  He has also 
continued to have complaints of low back pain.  The veteran 
has a thirty-year work history as a locksmith and testified 
before the Board that he believed his back pain had increased 
over the years as a consequence of working on concrete floors 
everyday.  As set out above, he slipped and injured his back 
in April 2002 and had increased complaints of back pain 
following that injury.  Reports from a VA pain clinic 
physician dated in August and November 2002 reflect that the 
veteran had work limitations due to pain in his cervical 
spine and that he had had complaints of chronic low back pain 
for "several years" with no evidence of neurologic deficit.  
The veteran received steroid injections at that time.

In February 2003, the veteran underwent VA orthopedic 
examination and related a history of a steady increase in low 
back pain over the previous thirty years.  After examination 
of the veteran and his medical records, the examiner opined 
that the veteran had lumbar spondylosis with mild lumbar 
stenosis at the L5-S1 level with degenerative changes at the 
L5-S1 level that were less likely than not related to his 
lifting injury during service in the 1960's.  The examiner 
specifically pointed out that it was highly unlikely that 
lifting injuries or strains in musculature fascia would lead 
to degeneration.  In April 2003, the VA examiner further 
opined that the veteran's current back disability was not due 
to the natural progression of his in-service injury nor was 
it made permanently worse by the service-connected 
lumbosacral strain.

The veteran's treating orthopedic surgeon submitted several 
statements relating that the veteran advised that all of his 
symptoms began as results of a work-related injury in April 
2002.  The surgeon rendered the opinion that the veteran was 
unable to work as a result of the work injury without ever 
mentioning a pre-existing back injury or suggesting that the 
veteran's current back disability was a result of anything 
other than a slip and fall in April 2002.  Based on these 
statements, which are consistent with all medical treatment 
records associated with the veteran's claims folder, the 
veteran was awarded workers' compensation.

Given the evidence as outlined above, the Board finds that 
the medical evidence does not support a finding that the 
veteran's service-connected lumbosacral strain caused or 
contributed in any way to his current degenerative joint 
disease of the lumbar spine.  The Board finds it odd that the 
veteran has submitted several statements regarding his belief 
that VA adjudicators will not believe anything he says 
because the factual findings are consistent with the 
veteran's own testimony.  The end result is simply not an 
award of VA compensation benefits as there is no medical 
evidence showing that the veteran's lumbosacral strain caused 
him to fall in April 2002 or caused him to develop a 
degenerative disease of the lumbar spine.  Consequently, 
service connection for degenerative joint disease of the 
lumbar spine is also denied on a secondary basis.

Temporary Total Rating

A total disability rating will be assigned without regard to 
other provisions of the rating schedule if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence, surgery 
with severe post-operative residuals such as incompletely 
healed wounds, or immobilization by cast of one major joint 
or more.  See 38 C.F.R. § 4.30.

The veteran requests that a total rating be assigned as he 
required surgical intervention in March 2003 that 
necessitated over one month of convalescence.  He underwent a 
fusion of the lumbar spine at the L5-S1 level due to injuries 
sustained in a fall at his workplace the previous spring.  
Nowhere in the medical record is it even remotely suggested 
that the surgical intervention was a result of a lumbosacral 
strain that occurred in the 1960's or the residuals of that 
strain.  The veteran's surgeon specifically reported that 
symptoms began in April 2002 following a work injury.

Based on a review of the evidence of record, the Board finds 
that the period of convalescence that began in March 2003 was 
not a result of treatment for a service-connected disability.  
Therefore, a temporary total rating cannot be assigned and 
the veteran's claim is denied.

Permanent Total Rating

The veteran made application for a total rating based on 
individual unemployability.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

As set out above, the veteran has four service-connected 
disabilities with a total combined disability rating of 60 
percent that the veteran has not disputed.  As such, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability.  He may, however, be entitled to a total 
rating based on extra-schedular considerations under 38 
C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran's application for a total rating reflects that he 
has two years of college education and thirty years of work 
experience as a locksmith.  The veteran is currently 
unemployed and testified before the Board that he stopped 
working in December 2002 after his physician advised him that 
he could no longer work.  The veteran was awarded worker's 
compensation in May 2003, and was given a disability 
retirement in June 2003.  He contends that he is unable to 
work due to severe back, neck, shoulder, and hand pain.  He 
testified before the Board that he had carpal tunnel syndrome 
and was unable to hold things, that he experienced giving way 
of the back and legs without warning, and that he quite often 
had headaches and shoulder pain.  The veteran did not mention 
any limitation caused by his skin disorder and/or scarring.

The veteran's service-connected disabilities are lumbosacral 
strain, dermatophytosis of the left hand and feet, 
lacerations of the forehead, and acne of the face and neck.  
Following VA examination in February 2003, the examiner 
opined that the veteran's service-connected disabilities 
played no role in his inability to obtain employment.  A 
September 2003 statement from the veteran's treating 
orthopedic surgeon reflects that the veteran cannot perform 
work activities due to low back pain, lumbar mechanical 
instability, and degenerative disc disease with symptoms 
beginning in April 2002 following a work injury.  An 
insurance form completed by a treating physician in June 2004 
indicates that the veteran is unable to work due to lumbar 
and cervical stenosis, carpal tunnel syndrome and chronic 
pain syndrome.

Given the evidence as outline above, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  The veteran's service-connected 
disabilities have been separately evaluated and the veteran 
has not disputed the assignment of the schedular ratings.  
There is nothing in the record to suggest that the veteran 
cannot secure and follow gainful employment due to his 
service-connected disabilities.  The veteran has various 
medical problems, including severe degenerative arthritis of 
the cervical spine, carpal tunnel syndrome, and a chronic 
pain syndrome, which have contributed to his unemployment and 
the evidence of record simply does not rise to the level of 
showing that the veteran's service-connected disabilities 
restrict his ability to perform gainful activity.  Therefore, 
the veteran's application for a total disability rating based 
on individual unemployability is denied.



ORDER

Service connection for degenerative joint disease of the 
lumbar spine, to include as secondary to lumbosacral strain, 
is denied.

A temporary total rating under 38 C.F.R. § 4.30, for a period 
of convalescence beginning in March 2003, is denied. 

A total rating based on individual unemployability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


